Order entered July 1, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-22-00493-CV

               PIONEER EMERALD POINTE, LLC, Appellant

                                        V.

 TEXMENIAN CONTRACTORS, LLC D/B/A RED CARPET CLEANING
    AND MERGE MANAGEMENT, LLC D/B/A EMERALD POINT
                APARTMENTS, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-02983
                                  ORDER

      By letter filed June 30, 2022, Brooke Wagner, Official Court Reporter for

the 160th Judicial District Court, has informed the Court that the reporter who

might be responsible for the record of the underlying proceedings is Gina Udall.

Accordingly, we ORDER Ms. Udall to file the reporter’s record no later than July

29, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Udall and the parties.

                                             /s/   CRAIG SMITH
                                                   JUSTICE